910 A.2d 218 (2006)
280 Conn. 937
STATE of Connecticut
v.
Curtis GORE.
Supreme Court of Connecticut.
Decided November 7, 2006.
Melissa Streeto Brechlin, assistant state's attorney, in support of the petition.
Kent Drager, senior assistant public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 96 Conn.App. 758, 901 A.2d 1251 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the defendant had not validly waived his right to a jury trial?"
The Supreme Court docket number is SC 17769.